UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-6137


SCOTT LEWIS RENDELMAN,

                Plaintiff - Appellant,

          v.

UNITED STATES OF AMERICA,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.      James K. Bredar, District Judge.
(1:13-cv-03140-JKB; 8:07-cr-00331-JKB-1)


Submitted:   May 22, 2014                     Decided: May 29, 2014


Before TRAXLER, Chief Judge, and HAMILTON, Senior Circuit Judge. ∗


Affirmed by unpublished per curiam opinion.


Scott Lewis Rendelman, Appellant Pro Se. Sujit Raman, Assistant
United States Attorney, Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.



     ∗
       The opinion is filed by a quorum pursuant to 28 U.S.C.
§ 46(d) (2012).
PER CURIAM:

            Scott    Rendelman   appeals     the    district       court’s   order

granting in part his Fed. R. Crim. P. 41(g) motion for return of

seized   property.      We    have   reviewed      the    record    and    find   no

reversible error.       Accordingly, we affirm the district court’s

order.     Rendelman    v.    United   States,      Nos.    1:13-cv-03140-JKB;

8:07-cr-00331-JKB-1 (D. Md. filed Jan. 10 & entered Jan. 13,

2014).     We dispense with oral argument because the facts and

legal    contentions    are   adequately     presented      in     the    materials

before   this   court   and   argument     would    not    aid   the     decisional

process.


                                                                           AFFIRMED




                                       2